DETAILED ACTION
	Applicant’s amendment, filed 09/10/2021, has been entered.
	Claims 1-24 have been canceled.
	Claims 25-44 are pending.
Previously withdrawn claims 25-36 have been rejoined for examination.   
Claims 25-44 are currently under examination as they read on a method of detecting plasma kallikrein.

This Office Action will be in response to Applicant’s amendment / argument, filed 09/10/2021.  
The Rejections of Record can be found in the previous Office Action, mailed 05/12/2021.

The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment, filed 09/10/2021.

The previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment, filed 09/10/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,336,832 in view of Hillman et al. (US 2003/0148271 A1).
The present application is a Continuation of parent application that became patent ‘832.  Therefore, the non-statutory double patenting rejection is appropriate as the Safe Harbor of 35 USC 121 does not apply here. The claimed inventions of the present application and the patent ‘832 are not distinct for the following reasons:
The claims of patent ‘832 disclosed methods of inhibiting plasma kallikrein in a subject using the same anti-plasma kallikrein antibodies as recited in the present claims.  Even though the patent claims did not disclose methods for detecting plasma kallikrein in a subject, it would have been obvious to one of ordinary skill in the art to use the known antibodies to detect plasma kallikrein because such practice was well known in the art at the time of the invention was made as shown by Hillman et al. (see, e.g., claims 15-17).  Therefore, the claims of patent ‘832 in view of Hillman et al. would render obvious the present claims.


Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON X WEN/             Primary Examiner, Art Unit 1644